ORDER
PER CURIAM.
Movant, Glen Brown, appeals from the denial of his Rule 29.15 motion without an evidentiary hearing. The motion court dismissed movant’s motion as untimely because it was not filed before June 30, 1988. Rule 29.15(m). The time limits as to when a Rule 29.15 motion must be filed are constitutional. Day v. State, 770 S.W.2d 692, 696[3] (Mo.banc 1989). The findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(j). An extended opinion would serve no jurisprudential purpose. We affirm. Rule 84.16(b).